Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the Non-Final Office action based on the 15/769607 application RCE filed on 04/28/2021.  
Claims 1, 3-4, 7, & 10 are pending and have been fully considered.
Claim Rejections - 35 USC § 103
the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1.Claims 1, 3-4 & 7-10 are rejected under 35 U.S.C. 103(a) as being obvious over BEGUELIN in US 20160305968 in view of OKUDAIRA in “Separation and quantification of 2-acyl-1-lysophospholipids and l-acyi-2-lysophospholipids in biological samples by LC-MS/MS” as cited on IDS dated 01/21/2020 in view of BORCHERS in US 20170148618.
With respect to Claims 1, 3-4 & 7-10, BEGUELIN et al. teach of  a method for predicting the level of epicardial adipose tissue (EAT) in a subject comprising: (a) determining a level of one or more lipid biomarkers in a sample from the subject, wherein the biomarkers are selected from the following: (i) phosphatidylcholine (PC) [16:1/16:1] (ii) diacylglycerol (DAG) [42:8] (iii) phosphatidylethanolamine-ether (PE-O) [32:5] (iv) phosphatidylcholine (PC) [18:0/22:5] (v) phosphatidylinositol (PI) [18:0/16:1] (vi) phosphatidylglycerol (PG) [20:3/20:3] (vii) phosphatidylglycerol (PG) [22:5/18:1] (b) comparing the levels of the biomarkers in the sample to reference values(abstract). BEGUELIN et al. further teach of the detection of lysophosphatidylinositol, LPI(paragraph 0099, 0105, & Table 3).  BEGUELIN  further teach of using these biomarkers for detecting a cardiovascular disorder (paragraph 0039)coronary artery disease(Claim 14), and of treating the diease(paragraphs 0087-0088). BEGUELIN et al. do not specifically teach of comparing to a non-diseased control or of specifically detecting the 20:5 variant of lysophosphatidylinositol. 
OKUDAIRA et al. however is used to remedy this. OKUDAIRA et al. teach of quantification methods for lysophospholipids and of the importance of these techniques for measuring biological samples(abstract). OKUDAIRA et al. further teach for lysophosphatidylinositol of the MRM transition for LC/ MS/MS of the transition for LPI being from 16:0(saturated) to 20:5(which is the LPI which is claimed)(Table I). It would have been obvious to one of ordinary skill in the art to detect the LPI 20:5 variant as is done in OKUDAIRE when looking to detect the 16:0 variants as down in BEGUELIN 
BOCHERS et al. however is used to remedy this. BORCHERS et al. teach of methods that can be used to prepare biological samples that have improved characteristics facilitating the detection, localization, and/or identification of biomarkers for disease (abstract). BORCHERS et al. further teach of the sample being blood (paragraph 0065), and of detecting lipid biomarkers such as phosphatidylinositol (PI’s 36:5,36:5(Table 5 &2) (PI= phosphatidylinositol(see description in Table 2). BORCHERS et al. also teach of comparison of the samples to normal samples(paragraph 0063). It would have been obvious to one of ordinary skill in the art to detect the 36:5 phosphatidylinositol as in BOCHERS in the method of BEGUELIN  and OKUDAIRE to diagnose coronary artery disease due to the need in the art for better disease diagnostics(BORCHERS 0003-0004). Also, due to how broad the instant claim is, and since it appears applicant is picking biomarkers at random is now processing involved, one of ordinary skill in the art for certain could expect that if one is looking for one phosphatidylinositol compound as is done in BEGUELIN to diagnose coronary artery disease, that one might want to look for the other variants/metabolites of that compound as well(which is shown for disease diagnostics in BORCHERS and OKUDAIRA).

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
The prior 112 rejections are overcome by the instant amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant has made amendments to delete from the claims a prior compound that was taught by the prior art. Therefore, a new reference was added as shown above to teach of this compound, in addition to what was already taught by the primary reference, making a new grounds of rejection due to the instant amendments.
The examiner would like to further point out that applicant instantly claims making a diagnosis, but yet all they claim is using mass spectrometry and a marker.  Applicant does not claim how they go about the mass spectrometry analysis(for instance positive or negative ion mode of any other analysis techniques that are use), or any processing of the sample, reagents used, or even the specific mass charge ratios that they might detect the lysophosphatidylinositol at. Therefore, it is unclear if one of ordinary skill in the art could even perform the instant method as claimed with a reasonable expectation of success.
All claims remain rejected, and it is suggested if applicant would like to overcome the prior art, that they add more detail to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797